IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: C.P., A MINOR           : No. 740 MAL 2019
                                            :
                                            :
PETITION OF: LUZERNE COUNTY                 : Petition for Allowance of Appeal
CHILDREN AND YOUTH SERVICES                 : from the Order of the Superior Court

IN THE INTEREST OF: T.P., A MINOR           : No. 741 MAL 2019
                                            :
                                            :
PETITION OF: LUZERNE COUNTY                 : Petition for Allowance of Appeal
CHILDREN AND YOUTH SERVICES                 : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.